DETAILED ACTION
Amendments received 27 July 2022 and 23 August 2022 are acknowledged.  Claims 2-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7-8, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masumiya (WO 2017/085768 A1; citations to US Pub. No. 2018/0307197) in view of Kakino (US Pub. No. 2003/0125829).

As per Claim 2, Masumiya discloses a method (Fig. 2) for adjusting a robot motion path (Figs. 1-3; ¶17-28), comprising: 
performing a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 2-3; ¶21-28);
obtaining first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 2-3; ¶21-28);
generating a predicted model (as per S18) for the first product (as per 110) based on the obtained first process data (as per S16) (Figs. 1-3; ¶17-28); 
determining a model difference (as per S20) between the predicted model (as per S18) and an ideal model (as per 120) of the first product (as per 110) (Figs. 1-3; ¶17-28); and
adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on the model difference (as per S20) between the predicted model (as per S18) and the ideal model (as per 120) of the first product (as per 110) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose:
classifying the model difference into one of a plurality of defined different thickness removal classification levels; and
wherein the adjusting is based on the one of the plurality of defined different thickness removal classification levels.
Kakino discloses a machining system in which an NC Control apparatus (3) causes an NC machine to perform machining according to program generated by an NC program generating apparatus (1) (Fig. 1; ¶36-41).  In one embodiment, the NC machine is an end mill (E) that machines a workpiece (5) in accordance with a tool path (6) having a cutting depth in the radial direction (radial depth of cut Rd) and a cutting depth in the axial direction (axial depth of cut Ad) (Figs. 2, 5A-B; ¶45-48).  In one embodiment, the axial depth of cut (Ad) is a first value (5.0mm) during rough machining and a second value (2.0mm) during finishing (Fig. 13; ¶91-97).  Like Masumiya, Kakino is concerned with machining systems.
Therefore, from these teachings of Masumiya and Kakino, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kakino to the system of Masumiya since doing so would enhance the system by adapting the system to perform rough machining and finishing.  Applying the teachings of Kakino to the system of Masumiya would result in a system that operates by:
“classifying the model difference into one of a plurality of defined different thickness removal classification levels” in that the tool path generation device (10) of Masimiya would operate to generate the corrected tool path as informed by depth of cut information appropriate for rough machining and finishing as per Kakino; and
“wherein the adjusting is based on the one of the plurality of defined different thickness removal classification levels” in that the machine tool (100) as per Masimiya would operate in accordance with corrected tool path informed by depth of cut information appropriate for rough machining and finishing as per Kakino.

As per Claim 3, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 2.  Masumiya further discloses wherein the generating a predicted model (as per S18) for the first product (as per 110) comprises:
obtaining a threshold process data (as per S10) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and 
generating the predicted model (as per S18) for the first product (as per 110) based on a difference between the obtained first process data (as per S16) and the threshold process data (as per S10) (Figs. 1-3; ¶17-28).

As per Claim 4, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 2.  Masumiya further discloses wherein the adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a model difference (as per S18-S22) comprises:
obtaining a predetermined motion path (S12) for the robot (10, 100, 102) (Figs. 1-3; ¶17-28); and
adjusting the predetermined motion path (S12) based on the model difference (as per S18-S22) such that an error (as per S20) caused by the first process data (as per S16) on the first product (as per 110) in the first processing procedure (as per S12, S14) is compensated in a second processing procedure (as per S22, S24) (Figs. 1-3; ¶17-28).

As per Claim 5, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 2.  Masumiya further discloses wherein the adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) further comprises: 
obtaining ideal dimensions (as per 120) of a shape of the first product (as per 110) (Figs. 1-3; ¶17-28);
obtaining measurement dimensions (as per S16) of the shape of the first product (as per 110) (Figs. 1-3; ¶17-28); and
adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a dimension difference (as per S18, S20) between the measurement dimensions (as per S16) and the ideal dimensions (as per 120) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the adjusting is based on the defined thickness removal classification level.  See rejection of Claim 2 for discussion of teachings of Kakino.
Therefore, from these teachings of Masumiya and Kakino, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kakino to the system of Masumiya since doing so would enhance the system by adapting the system to perform rough machining and finishing.
As per Claim 7, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 2.  Masumiya further discloses wherein the first processing procedure (as per S12, S14) comprises a plurality of acts (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28); and
wherein the performing a first processing procedure (as per S12, S14) comprises performing the plurality of acts (as per each movement along tool path as per plurality of coefficients) on the first workpiece (108) to obtain the first product (as per 110) (Figs. 1-3; ¶17-28), and the first process data (as per S16) describing attributes (as per coefficients) of the plurality of acts (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28).

As per Claim 8, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 2.  Masumiya further discloses performing the second processing procedure (as per S22, S24) on the first product (as per 110) based on the adjusted (as per S18-S22) robot motion path (“corrected tool path” in S22) (Figs. 1-3; ¶17-28).

As per Claim 10, Masumiya discloses an apparatus (10) for adjusting a robot motion path (Figs. 1-3; ¶17-28), comprising:
a performing unit (10, 100) configured to perform a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 1-3; ¶17-28);
an obtaining unit (102, 10) configured to obtain first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 1-3; ¶17-28), determine a model difference (as per S20) between a predicted model (as per S18) and an ideal model (as per 120) of the first product (as per 110) (Figs. 1-3; ¶17-28); and
an adjusting unit (102, 10, 100) configured to adjust (as per S18-S22), based on the obtained first process data (as per S16), a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) that is to be performed on the first product (as per 110) by a robot (10, 100, 102) (Figs. 1-3; ¶17-28).
Masumiya does not expressly discloses:
wherein the obtaining unit operates to classify the model difference into one of a plurality of defined thickness removal classification levels; and
wherein the adjusting unit operates to adjust based on the one of the plurality of levels.
Kakino discloses a machining system in which an NC Control apparatus (3) causes an NC machine to perform machining according to program generated by an NC program generating apparatus (1) (Fig. 1; ¶36-41).  In one embodiment, the NC machine is an end mill (E) that machines a workpiece (5) in accordance with a tool path (6) having a cutting depth in the radial direction (radial depth of cut Rd) and a cutting depth in the axial direction (axial depth of cut Ad) (Figs. 2, 5A-B; ¶45-48).  In one embodiment, the axial depth of cut (Ad) is a first value (5.0mm) during rough machining and a second value (2.0mm) during finishing (Fig. 13; ¶91-97).  Like Masumiya, Kakino is concerned with machining systems.
Therefore, from these teachings of Masumiya and Kakino, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kakino to the system of Masumiya since doing so would enhance the system by adapting the system to perform rough machining and finishing.  Applying the teachings of Kakino to the system of Masumiya would result in a system that operates by:
“wherein the obtaining unit operates to classify the model difference into one of a plurality of defined thickness removal classification levels” in that the tool path generation device (10) of Masimiya would operate to generate the corrected tool path as informed by depth of cut information appropriate for rough machining and finishing as per Kakino; and
“wherein the adjusting unit operates to adjust based on the one of the plurality of levels” in that the machine tool (100) as per Masimiya would be adjusted by the tool path generation device (10) in accordance with corrected tool path informed by depth of cut information appropriate for rough machining and finishing as per Kakino.

As per Claim 11, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 10.  Masumiya further discloses wherein the adjusting unit (102, 10, 100) comprises:
a generating unit (10) configured to generate the predicted model (as per S18) for the first product (as per 110) based on the obtained first process data (as per S16) (Figs. 1-3; ¶17-28); and
a path adjusting unit (10) configured to adjust (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on the model difference as per S20).
Masumiya does not expressly disclose wherein the path adjusting unit operates to adjust based on classification level.
See rejection of Claim 10 for discussion of teachings of Kakino.
Therefore, from these teachings of Masumiya and Kakino, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kakino to the system of Masumiya since doing so would enhance the system by adapting the system to perform rough machining and finishing.

As per Claim 12, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 11.  Masumiya further discloses wherein the generating unit (10) comprises:
a threshold obtaining unit (10) configured to obtain a threshold process data (as per S10) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and
a model generating unit (10) configured to generate the predicted model (as per S18) for the first product (as per 110) based on a difference between the obtained first process data (as per S16) and the threshold process data (as per S10) (Figs. 1-3; ¶17-28).
As per Claim 13, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 11.  Masumiya further discloses wherein the adjusting unit (102, 10, 100) comprises:
a path obtaining unit (10) configured to obtain a predetermined motion path (S12) for the robot (10, 100, 102) (Figs. 1-3; ¶17-28); and
a path adjusting unit (10) configured to adjust the predetermined motion path (S12) based on the model difference (as per S18-S22) such that an error (as per S20) caused by the first process data (as per S16) on the first product (as per 110) in the first processing procedure (as per S12, S14) is compensated in the second processing procedure (as per S22, S24) (Figs. 1-3; ¶17-28).

As per Claim 14, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 10.  Masumiya further discloses wherein the path adjusting unit (10) comprises:
an ideal dimension obtaining unit (10) configured to obtain ideal dimensions (as per 120) of a shape of the first product (as per 110) (Figs. 1-3; ¶17-28);
a measurement obtaining unit (102, 10) configured to obtain measurement dimensions (as per S16) of the shape of the first product (as per 110) (Figs. 1-3; ¶17-28); and
the adjusting unit (10) is further configured to adjust (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a dimension difference (as per S18, S20) between the measurement dimensions (as per S16) and the ideal dimensions (as per 120) (Figs. 1-3; ¶17-28).

As per Claim 16, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 10.  Masumiya further discloses wherein the first processing procedure (as per S12, S14) comprises a plurality of operations (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28); and
wherein the performing unit (10, 100) is further configured to perform the plurality of operations (as per each movement along tool path as per plurality of coefficients) on the first workpiece (108) to obtain the first product (as per 110) (Figs. 1-3; ¶17-28), and the first process data (as per S16) describing attributes (as per coefficients) of the plurality of operations (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28).
As per Claim 17, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 10.  Masumiya further discloses a second performing unit (10, 100) configured to perform the second processing procedure (as per S22, S24) on the first product (as per 110) based on the adjusted (as per S18-S22) robot motion path (“corrected tool path” in S22) (Figs. 1-3; ¶17-28).

As per Claim 19, Masumiya discloses a system (10) for adjusting a robot motion path (Figs. 1-3; ¶17-28), comprising:
a computer processor (16, 18) coupled to a computer-readable memory unit (14) (Fig. 1; ¶17-20), the memory unit (14) comprising instructions (as per 20) on a non-transitory computer readable medium that when executed by the computer processor (16, 18) (Fig. 1; ¶17-20) implements at least the following:
perform a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 2-3; ¶21-28);
obtain first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 2-3; ¶21-28);
determine a model difference (as per S20) between a predicted model (as per S18) and an ideal model (as per 120) of the first product (as per 110) (Figs. 1-3; ¶17-28); and
adjust (as per S18-S22), based on the obtained first process data (as per S16), a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) that is to be performed on the first product (as per 110) by a robot (10, 100, 102) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose implementing:
classify the model difference into one of a plurality of defined thickness removal classification levels; and
adjust based on the one of the plurality of levels.
Kakino discloses a machining system in which an NC Control apparatus (3) causes an NC machine to perform machining according to program generated by an NC program generating apparatus (1) (Fig. 1; ¶36-41).  In one embodiment, the NC machine is an end mill (E) that machines a workpiece (5) in accordance with a tool path (6) having a cutting depth in the radial direction (radial depth of cut Rd) and a cutting depth in the axial direction (axial depth of cut Ad) (Figs. 2, 5A-B; ¶45-48).  In one embodiment, the axial depth of cut (Ad) is a first value (5.0mm) during rough machining and a second value (2.0mm) during finishing (Fig. 13; ¶91-97).  Like Masumiya, Kakino is concerned with machining systems.
Therefore, from these teachings of Masumiya and Kakino, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kakino to the system of Masumiya since doing so would enhance the system by adapting the system to perform rough machining and finishing.  Applying the teachings of Kakino to the system of Masumiya would result in a system that operates by:
“classify the model difference into one of a plurality of defined thickness removal classification levels” in that the tool path generation device (10) of Masimiya would operate to generate the corrected tool path as informed by depth of cut information appropriate for rough machining and finishing as per Kakino; and
“adjust based on the one of the plurality of levels” in that the machine tool (100) as per Masimiya would be adjusted by the tool path generation device (10) in accordance with corrected tool path informed by depth of cut information appropriate for rough machining and finishing as per Kakino.

As per Claim 20, Masumiya discloses a non-transitory computer readable medium (14) having instructions (as per 20) stored thereon, the instructions (as per 20), when executed on at least one processor (16, 18), cause the at least one processor (16, 18) (Fig. 1; ¶17-20) to implement at least:
perform a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 2-3; ¶21-28);
obtain first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 2-3; ¶21-28);
determine a model difference (as per S20) between a predicted model (as per S18) and an ideal model (as per 120) of the first product (as per 110) (Figs. 1-3; ¶17-28); and
adjust (as per S18-S22), based on the obtained first process data (as per S16), a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) that is to be performed on the first product (as per 110) by a robot (10, 100, 102) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose implementing:
classify the model difference into one of a plurality of defined thickness removal classification levels; and
adjust based on the obtained classification level.
Kakino discloses a machining system in which an NC Control apparatus (3) causes an NC machine to perform machining according to program generated by an NC program generating apparatus (1) (Fig. 1; ¶36-41).  In one embodiment, the NC machine is an end mill (E) that machines a workpiece (5) in accordance with a tool path (6) having a cutting depth in the radial direction (radial depth of cut Rd) and a cutting depth in the axial direction (axial depth of cut Ad) (Figs. 2, 5A-B; ¶45-48).  In one embodiment, the axial depth of cut (Ad) is a first value (5.0mm) during rough machining and a second value (2.0mm) during finishing (Fig. 13; ¶91-97).  Like Masumiya, Kakino is concerned with machining systems.
Therefore, from these teachings of Masumiya and Kakino, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kakino to the system of Masumiya since doing so would enhance the system by adapting the system to perform rough machining and finishing.  Applying the teachings of Kakino to the system of Masumiya would result in a system that operates by:
“classify the model difference into one of a plurality of defined thickness removal classification levels” in that the tool path generation device (10) of Masimiya would operate to generate the corrected tool path as informed by depth of cut information appropriate for rough machining and finishing as per Kakino; and
“adjust based on the one of the plurality of levels” in that the machine tool (100) as per Masimiya would be adjusted by the tool path generation device (10) in accordance with corrected tool path informed by depth of cut information appropriate for rough machining and finishing as per Kakino.

Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masumiya (WO 2017/085768 A1; citations to US Pub. No. 2018/0307197) in view of Kakino (US Pub. No. 2003/0125829), further in view of Glasser (US Pub. No. 2009/0132080).

As per Claim 6, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 5.  Masumiya further discloses in response to the dimension difference (as per S18, S20) satisfying a predetermined condition (as per S20), adjusting (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya, Kakino, and Glasser, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Glasser to the system of Masumiya as modified in view of Kakino since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya as modified in view of Kakino would involve applying the adjusted processing procedure as per Masumiya as modified in view of Kakino to a next component as per Glasser.

As per Claim 9, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 2.  Masumiya further discloses:
obtaining a threshold process data (as per S18) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and
in response to a difference (as per S18, S20) between the first process data (as per S12, S14) and the threshold process data (as per S18) satisfying a predetermined condition (non-zero), adjusting (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya, Kakino, and Glasser, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Glasser to the system of Masumiya as modified in view of Kakino since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya as modified in view of Kakino would involve applying the adjusted processing procedure as per Masumiya as modified in view of Kakino to a next component as per Glasser.

As per Claim 15, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 14.  Masumiya further discloses: a feedback unit (102, 10) configured to adjust (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) in response to the dimension difference (as per S18, S20) satisfying a predetermined condition (non-zero) (Figs. 1-3; ¶17-28).  Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya, Kakino, and Glasser, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Glasser to the system of Masumiya as modified in view of Kakino since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya as modified in view of Kakino would involve applying the adjusted processing procedure as per Masumiya as modified in view of Kakino to a next component as per Glasser.

As per Claim 18, the combination of Masumiya and Kakino teaches or suggests all limitations of Claim 10.  Masumiya further discloses:
a threshold obtaining unit (10) configured to obtain a threshold process data (as per non-zero correction point) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and
a feedback unit (120, 10) configured to, adjust (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) in response to a difference (as per S18, S20) between the first process data (as per S12, S14) and the threshold process data (as per non-zero correction point) satisfying a predetermined condition (non-zero) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya, Kakino, and Glasser, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Glasser to the system of Masumiya as modified in view of Kakino since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya as modified in view of Kakino would involve applying the adjusted processing procedure as per Masumiya as modified in view of Kakino to a next component as per Glasser.
Response to Arguments
Applicant's arguments filed 27 July 2022 and 23 August 2022 have been fully considered as follows.
Applicant argues that the objection to Claim 18 should not be maintained in view of the amendments (page 8 of 7/27/2022 Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.
Applicant argues that the rejections under 35 USC 102 and 35 USC 103 should not be maintained in view of the 7/27/2022 amendments (page 8, 9of 7/27/2022 Amendment).  These arguments are moot in view of the 8/23/2022 supplemental amendment.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the 8/23/2022 supplemental amendment (page 8 of 8/23/2022 Amendment).  Upon further consideration of the teachings of Masumiya in view of the amended claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the 8/23/2022 amendments (page 9 of 8/23/2022 Amendment).  As discussed above, the amendments necessitated the new ground(s) of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Greenwood (US Patent No. 5,903,459) discloses a machining system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664